Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4961611 to Patti.
Regarding claim 1, Patti discloses a tire rim protection device, comprising: a rim cover 28 to cover at least a portion of a tire rim (i.e. rim of 12 as evident from Fig. 2), the rim cover comprising: a body (i.e. the radially extending portion of 28 that substantially defines the diameter of 28), a key-receiving aperture (receiving hole for 36) disposed at a center of the body (as evident from Fig. 2), and a key tube 36 disposed within an interior of the body (as evident from Fig. 2) and connected to the key-receiving aperture (as evident from Fig. 2); at least one key bolt 16 to connect the rim cover to the tire rim through the key tube (as evident from Fig. 2), such that an entirety of the at least one key bolt extends beyond a perimeter of the body (wherein said perimeter defines the outer diameter of 28 as evident from Fig. 1, 2) after insertion through the key tube (as evident from Fig. 2); and a round key 38 to connect to the at least one key bolt (as evident from Fig. 2), such that the at least one key bolt fastens the rim cover to the tire rim in response to a rotation of the round key (as evident from Fig. 2 wherein keyed locking nut 38 rotates as described in col. 1, ln 35–37).
Regarding claim 3, Patti discloses the device of claim 1 and an adjustable sleeve (i.e. the nut on the outward side of plate 22) removably connected to a rear portion of the tire rim to connect to the rim cover (as evident from Fig. 2).
Regarding claim 4, Patti discloses the device of claim 3 and a connecting wedge 20 removably connected to the adjustable sleeve (via 16) to receive the at least one key bolt within at least a portion thereof (i.e. as evident from Fig. 1, the bolt extends from the middle thereof).
Regarding claim 5, Patti discloses the device of claim 3 and wherein the at least one key bolt comprises: a key-receiving portion (portion that receives 38 as shown in Fig. 2) to receive the round key therein (i.e. such that it is within the axially ends of the bolt; further since there is a threaded engagement, the mere recitation of “therein” would additionally be satisfied); and a cylindrical portion disposed at an end of the key-receiving portion to connect to the connecting wedge (as evident from Fig. 1, 2), such that the at least one key bolt prevents the rim cover from being removed (as evident from Fig. 1, 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner will happily conduct an interview upon being contacted either by phone at the number below or through using the automated interview request (AIR) system. Unfortunately, examiner was not made aware of the interview request until the time to issue the instant office action. 

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed. Examiner notes that it appears the rails include structure that extends radially from the hooks and have receiving space for 11 such that 140 may translate laterally (i.e. axially). Examiner does not intend to limit the invention to such; rather merely finds such as a workable embodiment, among perhaps others which examiner requests clarity on if in contrast to examiner’s understanding, of the invention in view of Fig. 1A and the specification. Examiner reminds Applicant to ensure new matter is not added or matter that has no support in the drawings or specification. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617